Citation Nr: 0021713	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-01 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1996, for an award of a 60 percent rating for degenerative 
disc disease of the lumbar spine and an award of a total 
rating by reason of individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
for the veteran's low back disorder, to 60 percent, and a 
total rating by reason of individual unemployability.  The 
veteran appealed the effective date of the award, October 29, 
1996.  


REMAND

On October 29, 1996, the RO received correspondence from the 
veteran's attorney requesting, among other things, an 
increased rating for the veteran's low back disorder and a 
total rating by reason of individual unemployability.  
Following examination by VA, the veteran's low back disorder 
was increased to 60 percent and a total rating was granted on 
the basis of individual unemployability.  The effective date 
was set as October 29, 1996.  

Before the earlier effective date issue can be decided, all 
relevant VA outpatient or hospital examination records must 
be associated with the claims file.  Relevant records in this 
case are all records of the veteran's VA treatment in the 
year prior to the date on which the claim was filed in 
October 1996.  See 38 C.F.R. § 3.157(b).  The RO has obtained 
all records of his VA treatment from dated from January 1995 
to January 1996.  Records of his VA treatment dated from 
January through October 1996 have not been requested.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's treatment records, inpatient 
and outpatient, from the VAMC, Miami, 
that date from January through October 
1996.

2.  The RO should then readjudicate the 
earlier effective date issue.  The case 
should then be returned to the Board, if 
in order, after completion of the 
necessary adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp
. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







 

